Affirmed and Memorandum Opinion filed January 10, 2012.




                                         In The

                       Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-00387-CR
                                    ____________

                            CHRISTOPHER REYES, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee


                        On Appeal from the 239th District Court
                               Brazoria County, Texas
                            Trial Court Cause No. 56,225


                             MEMORANDUM OPINION

       Appellant entered a plea of ―guilty‖ to the offense of aggravated assault. The trial
court deferred adjudicating guilt and placed appellant under community supervision for a
period of three years. Subsequently, the State moved to adjudicate guilt. On April 27,
2011, the trial court adjudicated guilt and sentenced appellant to confinement for eight
years in the Institutional Division of the Texas Department of Criminal Justice. Appellant
filed a notice of appeal.

       Appellant’s appointed counsel filed a brief in which he concludes the appeal is
wholly frivolous and without merit. The brief meets the requirements of Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional evaluation of
the record and demonstrating why there are no arguable grounds to be advanced. See
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).

       A copy of counsel’s brief was delivered to appellant. Appellant was advised of the
right to examine the appellate record and file a pro se response. See Stafford v. State, 813
S.W.2d 503, 510 (Tex. (Tex. Crim. App.1991). Appellant has had the opportunity to file a
pro se response, but, as of this date, no pro se response has been filed.

       We have carefully reviewed the record and counsel’s brief and agree the appeal is
wholly frivolous and without merit. Further, we find no reversible error in the record. We
are not to address the merits of each claim raised in an Anders brief or a pro se response
when we have determined there are no arguable grounds for review. See Bledsoe v. State,
178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

       Accordingly, the judgment of the trial court is affirmed.



                                           PER CURIAM


Panel consists of Justices Frost, Brown, and Christopher.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                              2